Citation Nr: 1022172	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-19 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a scalp injury and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The reopened claim of entitlement to service connection for 
residuals of a scalp injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  An unappealed May 1988 rating decision denied service 
connection for residuals of a scalp injury finding the 
medical evidence did not support a current diagnosis of a 
scar or any residuals associated with the laceration; 
unappealed January 1992 and July 1993 rating decisions upheld 
the denial finding that new and material evidence had not 
been submitted sufficient to reopen the claim. 

2.  Evidence received since the last final denial (i.e. the 
July 1993 rating decision) raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The July 1993 rating decision that denied the petition to 
reopen a claim for entitlement to service connection for 
residuals of a laceration to the scalp with migraine 
headaches is final, but evidence received since July 1993 is 
new and material and, therefore the claim may be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran claims he was in a fight while in the military 
where a fellow soldier stabbed him in the head with a razor 
blade causing excessive bleeding.  The Veteran claims the 
alteration caused him to be hospitalized for one week with 
multiple stitches.  The Veteran further claims he has 
suffered with severe headaches ever since the injury.

The Veteran's claim for service connection for residuals due 
to a laceration to the scalp was initially denied in a May 
1988 rating decision, where the RO, relying on a May 1988 VA 
examination, found no medical evidence of a disabling 
residual attributable to the in-service head injury.  The RO 
continued the denial, to include residuals described as 
migraine headaches, in January 1992 and July 1993 decisions 
finding no new and material evidence had been submitted.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence regarding his claims was 
received from the appellant within the appropriate appeal 
period.  Therefore, the July 1993 denial is final.

At the time of the July 1993 decision, the record included 
service treatment records, which confirms the Veteran's in-
service fight with another soldier and skull laceration, 
post-service 1988 hospitalization records for alcoholism and 
a May 1988 VA examination finding no physical evidence of 
disabling residuals attributable to the in-service skull 
injury.

Potentially relevant evidence received since the July 1993 
decision include the Veteran's statements and VA outpatient 
treatment records dated from 2000 to 2007. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, when the RO denied the Veteran's original claim in May 
1988 it was primarily due to the lack of medical evidence 
showing a current disability.  The RO continued the denial 
finding no new and material evidence to reopen the claim in 
July 1993.  For evidence to be new and material here, then, 
it would have to show a current diagnosis related to the 
Veteran's in-service injury. 

Again, as noted above the Veteran's service treatment records 
confirm the Veteran was stabbed in the head by another 
soldier with a razor blade.  The Veteran's May 1981 
separation examination further noted the Veteran's complaints 
of headaches since the injury.  

In May 1988, the Veteran was afforded a VA examination where 
the examiner specifically noted the Veteran's records were 
not available for review.  The examiner could not find 
objective evidence at that time of any residual from the in-
service injury, but the examiner further conceded the 
examination was limited due to the Veteran's hairstyle (i.e. 
the scar was located in a portion of the head covered by 
hair) and the lack of records.  

Since July 1993, the Veteran has indicated in a written 
statement that the in-service injury resulted in surgery at 
Fort Lee, Virginia, and treatment, to include several 
stitches.  The Veteran's description of his in-service 
treatment, although not dispositive, raises a substantial 
possibility that the Veteran likely has a residual from the 
in-service injury that was overlooked by the May 1988 VA 
examiner. 

Again, although not dispositive, the new lay statement by the 
Veteran raises a substantial possibility of substantiating 
the Veteran's claim and, therefore, may be reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the claim is being reopened, any deficiencies 
in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of a scalp injury, 
the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

As explained above, the Veteran claims he has residuals from 
an in-service head injury where he was stabbed in the head by 
another soldier with a razor blade.  It is unclear, however, 
what residuals the Veteran is specifically claiming. 

Again, as noted above, the Veteran's service treatment 
records confirm the December 1980 in-service alteration, 
injury and subsequent complaints made by the Veteran of 
severe headaches.  

The Veteran also claims he was hospitalized for one week 
after the injury and received treatment, to include surgery 
and several stitches.  These hospitalization records are not 
in the claims folder.  Indeed, the service treatment records 
confirm the Veteran sustained the injury on December 14, 1980 
and was admitted to Kenner Army Community Hospital on 
December 15, 1980, but the actual hospitalization records are 
not in the claims folder.  The RO should confirm the record 
currently contains all relevant service treatment records, to 
include hospitalization records from Kenner Army Community 
Hospital for the relevant time frame. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran was afforded a VA examination in 
May 1988 in conjunction with his original claim.  The Board 
finds the examination insufficient for the following reasons.  
The examiner noted the claims folder was not available for 
review and, therefore, the examiner did not have the 
Veteran's service treatment records detailing and confirming 
the in-service injury.  Although the examiner noted the 
Veteran's description of the injury and subsequent complaints 
of severe headaches, the examiner further indicated that the 
Veteran did not appear credible.  With regard to examination, 
the examiner noted he could not adequately inspect the 
Veteran's scalp for a scar because of the Veteran's thick 
hair.  Accordingly, although the examiner concluded a lack of 
physical evidence of a disabling condition attributable to 
the in-service injury, the conclusion was based on an 
incomplete examination without the benefit of the Veteran's 
complete records.  

It is also undisputed that the Veteran indeed had an in-
service injury that involved a significant laceration of the 
scalp with a razor blade.  It is clear that the Veteran's 
service treatment records may be incomplete.  For all these 
reasons, the Board concludes a new VA examination is 
warranted.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the NPRC or any other appropriate 
agency to provide any and all of the 
Veteran's missing service treatment 
records during his service in the Army 
from September 1980 to July 1981, to 
include Keener Army Community Hospital 
records from December 1980 to January 
1981.  All efforts to obtain these records 
should be fully documented, and the 
agencies must provide a negative response 
if records are not available.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Chicago, 
Illinois from June 2007 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to 
the extent available, the Veteran should 
be scheduled for an appropriate VA 
examination to determine whether the 
Veteran has any residuals attributable to 
his in-service scalp laceration injury, to 
include a scar or headaches, the severity 
of the impairment(s) and the likely 
etiology of each disorder found.  
Specifically, the examiner should comment 
on whether it is at least as likely as not 
that any found residual, such as a scar or 
headaches, was caused by the in-service 
scalp laceration or any other incident of 
his military service.  

The claims folder must be reviewed by the 
examiner, to include a copy of this 
Remand. The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

4.  After the above is complete, 
readjudicate the Veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


